DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim limitations are:
	Claims 7, 19, and 20: 
		“locking means for securing”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Christman (U.S. PG Pub. No. 20190212956; hereinafter "Christman") in view of Woods et. a. (U.S. PG Pub. No. 20020152174; hereinafter "Woods") further in view of Das et. al. (U.S. PG Pub. No. 20030144971; hereinafter "Das").
As per claim 1, Christman teaches:
A system for labeled induction of an item into a distribution network, the system comprising:
 Christman teaches a system and method for generating shipment labels for items which are inducted into a distribution network. (Christman: abstract, paragraph [0024-25])
With respect to the following limitation:
a label provider configured to: receive, from a sender communication device, a request for a label to distribute an item via a distribution network;
 Christman teaches a label provider computer 656. (Christman: paragraph [0075], Fig. 8B) Christman further teaches that the label provider computer 656 may receive a request for a label in the form of shipment data 682 sent to the label provider computer. (Christman: paragraph [0078], Fig. 8B) Christman, however, appears to teach that the request comes from the distribution server 652, rather than from the sender communication device 654.  
Woods, however, teaches that a sender (a merchant) of a product may transmit to a carrier server 440 a request for a shipment label including information required to generate the shipment label. (Woods: paragraph [0073-75], Figs. 7, 8) Woods further teaches that the label generation server 440 (the carrier server) may generate the shipment label and forward it to a local carrier facility server 450 (the distribution server). (Woods: paragraph [0079-83] Figs. 7, 8) Thus, Woods teaches the modification of the system taught by Christman such that the request for the shipment label may be transmitted directly from the sender (a merchant) to the label provider, which creates the label and then forwards it to the distribution server. Woods teaches combining the above elements with the teachings of Christman for the benefit of providing an improved method and system for shipping packages and, in particular, describes 
Christman in view of Woods further teaches:
create a label based on the request for the label;
Christman teaches that a label may be created based on the request. (Christman: paragraph [0078], Fig. 8B)
and transmit, to a distribution server, the created label for the item;
Christman teaches that the label may be transmitted to a distribution server 652. (Christman: paragraph [0075, 78], Fig. 8B, see paragraph [0031], and Fig. 2 indicating that a "computing device" may comprise a server)
and the distribution server in communication with the label provider, wherein the distribution server is configured to: receive, from the label provider, the created label;
 Christman teaches that the distribution server 652 may be in communication with the label provider 656. (Christman: paragraph [0075], Fig. 8B) Christman further teaches that the distribution server may receive the generated label. (Christman: paragraph [0078], Fig. 8B)
With respect to the following limitation:
generate a machine-readable identifier for the label;
 Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device.
To the extent that Christman does not explicitly teach that the identifier on the package is "generated" by the server, Das teaches this element. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0021, 30, 56-57, 59]) Thus, Christman, as modified by Das, teaches the generation of the machine readable identifier for the label at the server, which is stored in association with the label, and used to retrieve the label upon a later scan. Das teaches combining the above elements with the teachings of Christman in view of Woods for the benefit of enhancing customer convenience, providing enhanced security, integrity and loss protection, and allowing a retailer to leverage carrier discounts to pass savings on the customers while saving some for themselves. (Das: paragraph [0006-8]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Das with the teachings of Christman in view of Woods to achieve the aforementioned benefits.
Christman in view of Woods further in view of Das further teaches:
store, in a data storage device, the created label and an association between the created label and the machine-readable identifier;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in 
receive, from an induction communication device, the machine-readable identifier for the label;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0030, 56-57, 59]) The motivation to combine Das persists.
retrieve the created label from the data storage device based at least in part on the machine-readable identifier;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in 
and cause, via the induction communication device, generation of a physical label based at least in part on the created label retrieved from the data storage device, wherein the generation of the physical label is deferred for a period of time subsequent to the generation of the machine-readable identifier.
 Christman further teaches that, upon receiving the scan from the induction communication device, the computing device 652 may cause the generation of a physical label based on the label created and stored. (Christman: paragraphs [0078-79]) In teaching that it occurs after the storage and retrieval, Christman teaches that the generation of the label may be deferred. Das also teaches the delaying of label generation after the generation of the SKU number (the machine readable identifier). (Das: paragraphs [0056-57, 59, 64]) The motivation to combine Das persists.
As per claim 8, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. Christman in view of Woods further in view of Das further teaches:
a labeling kiosk including an input interface for receiving machine readable identifiers for labels, wherein receiving the machine-readable identifier comprises receiving the machine-readable identifier from the labeling kiosk, and
Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 46, 79])
wherein the induction communication device comprises the labeling kiosk, and wherein the input interface comprises at least one of: (a) a scanning device; or (b) a graphical user interface.
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79])
As per claim 9, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. Christman in view of Woods further in view of Das further teaches:
wherein the created label comprises a data file containing information for generating the physical label.
 Christman teaches that the label may comprise a data file or digital image of the label. (Christman: paragraph [0078])
As per claim 10, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. Christman in view of Woods further in view of Das further teaches:
wherein the created label comprises an image of the label. 
 Christman teaches that the label may comprise a data file or digital image of the label. (Christman: paragraph [0078])
As per claim 11, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. Christman in view of Woods further in view of Das further teaches:
wherein receiving the machine-readable identifier comprises receiving the machine readable identifier from portable, handheld scanning device associated with a distribution resource of the distribution network.
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79], see Fig. 5 showing a handheld scanner)
As per claim 12, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. Christman in view of Woods further in view of Das further teaches:
wherein the distribution server is further configured to transmit, to the sender communication device, the machine-readable identifier for the label. 
 Das further teaches that the SKU (the machine identifier) may be thereafter uploaded to the merchant's database. (Das: paragraph [0031, 54, 57-59]) The motivation to combine Das persists.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Gullo et. al. (U.S. PG Pub. No. 20140012804; hereinafter "Gullo").
As per claim 2, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the distribution server is further configured to: receive, via the induction communication device, a confirmation that the physical label has been created;
 Gullo, however, teaches that when a confirmation has been received from a device used to print out a label, an indication that the label has been generated may be stored in association with an identifier of the label. (Gullo: paragraphs [0037, 0063-65, 105]) Gullo teaches combining the above elements with the teachings of Christman in view of Woods further in view of Das for the benefit of providing for improved item tracking of an item received by a service provider, such as, for example, a postal service provider. (Gullo: paragraph [0035]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gullo with the teachings of Christman in view of Woods further in view of Das to achieve the aforementioned benefits.
 Christman in view of Woods further in view of Das further in view of Gullo further teaches:
and store, in the data storage device, an indicator in association with the machine- readable identifier, wherein the indicator indicates that the physical label has been created.
 Gullo, however, teaches that when a confirmation has been received from a device used to print out a label, an indication that the label has been generated may be stored in association with an identifier of the label. (Gullo: paragraphs [0037, 0063-65, 105]) The motivation to combine Gullo persists. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Gullo and further in view of Gullo et. al. (U.S. PG Pub. No. 20040186811; hereinafter "Gullo II").
As per claim 3, Christman in view of Woods further in view of Das further in view of Gullo teaches all of the limitations of claim 2, as outlined above, but does not appear to explicitly teach:
receive, from another communication device, the machine-readable identifier for the label;
 Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) Gullo II teaches combining the above elements with the teachings of Christman in view of Woods further in view of Das and further in view of Gullo for the benefit of preventing a person from reusing, copying, or tampering with a label. (Gullo II: paragraph [0037]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gullo II with the teachings of Christman, Woods, Das, and Gullo to achieve the aforementioned benefits.
 Christman in view of Woods further in view of Das further in view of Gullo and further in view of Gullo II further teaches:
determine, based on the indicator and the machine-readable identifier, that the physical label has been created;
Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) The motivation to combine Gullo II persists.
and transmit a message to the another communication device indicating that the physical label has been created.
 Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Tammattabattula et. al. (U.S. PG Pub. No. 20170116571; hereinafter "Tamma").
As per claim 5, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the distribution server is further configured to: receive, from a scanning device, scanned information from the physical label;
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Das further teaches that after the label has been printed and applied, it may be scanned and the information retrieved from the label may be forwarded on to a central system. (Das: paragraph [0021, 59]) The motivation to combine Das persists.
Christman in view of Woods further in view of Das does not appear to explicitly teach:
confirm that the scanned information corresponds to the item;
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Das further teaches that after the label has been printed and applied, it may be scanned and the information retrieved from the label may be forwarded on to a central system. (Das: paragraph [0021, 59]) The motivation to combine Das persists. Christman in view of Woods further in view of Das, however, does not appear to teach that a confirmation is performed that the information received from the label corresponds to the item.
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the 
Christman in view of Woods further in view of Das further in view of Tamma further teaches:
and route the item to an item processing equipment for a distribution network based at least in part on the scanned information.
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Das further teaches that after the label has been printed and applied, it may be scanned and the information retrieved from the label may be forwarded on to a central system. (Das: paragraph [0021, 59]) Tamma teaches, at a kiosk, that when a scan of a label is performed, a central server may perform a validity check on the label to determine that the identifier received therefrom corresponds to a shipment record (a confirmation that the scanned information corresponds to the item), and may route the item to a collection bin (item processing equipment) thereafter. (Tamma: paragraphs [0058, 69]) The motivation to combine Tamma persist.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Tamma and further in view of Wesemann et. al. (U.S. PG Pub. No. 20160305712; hereinafter "Wesemann").
As per claim 6, Christman in view of Woods further in view of Das further in view of Tamma teaches all of the limitations of claim 5, as outlined above, but does not appear to explicitly teach:
wherein the physical label includes an identifier indicating that the physical label was generated by the distribution server based on a request from the label provider, and
 Wesemann, however, teaches that a shipping label may comprise a shipment intermediary identifier (an indication that the label was created using an intermediary) which indicates that the label was generated by a distribution server (the shipping intermediary system) in response to a request from a label provider (a shipping carrier system). (Wesemann: paragraph [0019-20, 39]) It can be seen that each element is taught by either Christman in view of Woods further in view of Das and further in view of Tamma, or by Wesemann. Adding the intermediary identifier of Wesemann does not affect the normal functioning of the elements of the claim which are taught by Christman in view of Woods further in view of Das and further in view of Tamma. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Wesemann with the teachings of Christman in view of Woods further in view of Das and further in view of Tamma since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Christman in view of Woods further in view of Das and further in view of Tamma and further in view of Wesemann further teaches:
wherein the item processing equipment includes a postage canceler, and
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) In teaching that an exception 917, 923 is avoided if the information is matched, Tamma teaches a postage canceler which is bypassed if the information gleaned from the label matches that stored. The motivation to combine Tamma persists.
wherein the distribution server is configured to route the item to bypass the postage canceler in response to receiving the confirmation.
 Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) In teaching that an exception 917, 923 is avoided if the information is matched, Tamma teaches a postage canceler which is bypassed if the information gleaned from the label matches that stored. The motivation to combine Tamma persists.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Tamma and further in view of Gullo II.
As per claim 7, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
an induction receptacle for storing an item, wherein the induction receptacle includes:
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Christman, however, does not appear to explicitly teach that the induction unit comprises a receptacle for storing with a locking means which is locked upon scanning of a package label and receipt of the package within the receptacle.
Tamma, however, teaches, a kiosk which may comprise a locker unit 14 with one or more locking mechanisms. (Tamma: paragraph [0029], Fig. 1) Tamma teaches combining the above elements with the teachings of Christman in view of Woods further in view of Das for the benefit of facilitating a package processing/tendering process that requires minimal time and effort by the shipper/customer, and allowing a customer to utilize the kiosk 10 to conveniently weigh, label, pay for, and ship a package. (Tamma: paragraph [0013, 28]) Therefore, before the effective filing date of the claimed invention, it would have 
Christman in view of Woods further in view of Das further in view of Tamma further teaches:
a locking means for securing the induction receptacle;
Tamma, however, teaches, a kiosk which may comprise a locker unit 14 with one or more locking mechanisms. (Tamma: paragraph [0029]) The motivation to combine Tamma persist.
and a scanning device for detecting information from the physical label;
Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) See also Tamma, paragraph [0052] indicating that the kiosk may comprise a scanner.
and wherein the distribution server is further configured to: receive, from the scanning device, scanned information from the physical label;
Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Das further teaches that after the label has been printed and applied, it may be scanned and the information retrieved from the label may be forwarded on to a central system. (Das: paragraph [0021, 59]) The motivation to combine Das persists.
Christman in view of Woods further in view of Das further in view of Tamma does not explicitly teach:
retrieve a disposition status for the item from the data storage device based at least in part on the scanned information, wherein the disposition status indicates whether the item has been inducted into the distribution network;
 Gullo II, however, teaches that when information is scanned from a label, the system may receive the information compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has not yet been used. (Gullo II: paragraphs [0029, 35-37], Fig. 8) Gullo II teaches combining the above 
Christman in view of Woods further in view of Das further in view of Tamma and further in view of Gullo II further teaches:
determine that the item has not been inducted to the distribution network based at least in part on the disposition status;
Gullo II, however, teaches that when information is scanned from a label, the system may receive the information compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has not yet been used. (Gullo II: paragraphs [0029, 35-37], Fig. 8) The motivation to combine Gullo II persists.
and transmit a message to the locking means, wherein the message causes the locking means to permit access to the induction receptacle.
 Tamma further teaches that the storage lockers may use the locks for allowing access to the lockers to customers dropping off packages and employees. (Tamma: paragraph [0029], Fig. 1)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Woods further in view of Das and further in view of Whitehouse et. al. (U.S. PG Pub. No. 20140279648; hereinafter "Whitehouse").
As per claim 13, Christman in view of Woods further in view of Das teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the distribution server is further configured to transmit, to the label provider, the machine-readable identifier for the label.
 Whitehouse, however, teaches that a distribution server may forward to a carrier API which generates labels, barcode information received from a user at a shipment kiosk. (Whitehouse: paragraph [0059-61, 64], Fig. 2) Whitehouse teaches combining the above elements with the teachings of Christman in view of Woods further in view of Das for the benefit of allowing, when a reaches the point of the transaction, the shipping label request to be quickly relayed to kiosk, allowing the user to pay, receive the label, and depart in a more expedient fashion, and for allowing for a mobile device and shipping agent environment to be adapted for efficient transfer of information there between, allowing the sender to quickly obtain one or more shipping labels without the need for separate data entry to the shipping agent's environment. (Whitehouse: paragraph [0013, 36]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Whitehouse with the teachings of Christman, Woods, and Das to achieve the aforementioned benefits.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Das. 
As per claim 14, Christman teaches:
A system for labeled induction of an item into a distribution network, the system comprising:
Christman teaches a system and method for generating shipment labels for items which are inducted into a distribution network. (Christman: abstract, paragraph [0024-25])
one or more processing devices;
Christman further teaches the implementation of the systems and methods via a computer readable storage medium which stores instructions which, when executed by a processor, perform the functions of the system. (Christman: paragraphs [0031-37], Fig. 2)
and a computer-readable storage medium storing machine readable instructions that, when executed by the one or more processing devices, cause the system to at least: 
Christman further teaches the implementation of the systems and methods via a computer readable storage medium which stores instructions which, when executed by a processor, perform the functions of the system. (Christman: paragraphs [0031-37], Fig. 2)
receive, from a label provider, information for creating a label for distributing an item via a distribution network;
Christman teaches that the label may be transmitted to a distribution server 652. (Christman: paragraph [0075, 78], Fig. 8B, see paragraph [0031], and Fig. 2 indicating that a "computing device" may comprise a server)
create a label using the information for creating the label;
 Christman teaches that the label may be transmitted to a distribution server 652. (Christman: paragraph [0075, 78], Fig. 8B, see paragraph [0031], and Fig. 2 indicating that a "computing device" may comprise a server) Christman teaches that the label may comprise a data file used to create the label or digital image of the label. (Christman: paragraph [0078])
With respect to the following limitation:
generate a machine-readable identifier for the label;
 Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device.
To the extent that Christman does not explicitly teach that the identifier on the package is "generated" by the server, Das teaches this element. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0021, 30, 56-57, 59]) Thus, Christman, as modified by Das, teaches the generation of the machine readable identifier for the label at the server, which is stored in association with the label, and used to retrieve the label upon a later scan. Das teaches combining the above elements with the teachings 
Christman in view of Das further teaches:
store, in a data storage device, the created label and an association between the created label and the machine-readable identifier;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0030, 56-57, 59]) The motivation to combine Das persists.
transmit, to a first communication device, the machine-readable identifier for the label;
Das further teaches that the SKU (the machine identifier) may be thereafter uploaded to the merchant's database. (Das: paragraph [0031, 54, 57-59]) The motivation to combine Das persists.
receive, from a second communication device, the machine-readable identifier for the label;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0030, 56-57, 59]) The motivation to combine Das persists.
retrieve the created label from the data storage device based at least in part on the machine-readable identifier;
Christman teaches that the sender computer 652 may receive an order, may further receive a scan of one or more identifiers on a package, and may determine, based on the scan of the machine readable identifier received, that the object is part of the order. (Christman: paragraph [0076, 79]) In teaching that the order information is received, a scan is received, and the information received from the scan is used to determine that a shipment label is stored, Christman teaches the generation of a machine-readable identifier, the storage of such in a database in association with the label, and the retrieval of the label in response to the receipt of the machine readable identifier from an induction communication device. Das teaches that a local operational management system may generate an SKU which is applied to a package which, when scanned by a device, triggers the retrieval of a shipping label which has been stored in association with the SKU in a database. (Das: paragraphs [0030, 56-57, 59]) The motivation to combine Das persists.
and cause, via the second communication device, generation of a physical label based at least in part on the created label.
 Christman further teaches that, upon receiving the scan from the induction communication device, the computing device 652 may cause the generation of a physical label based on the label created and stored. (Christman: paragraphs [0078-79]) In teaching that it occurs after the storage and retrieval, Christman teaches that the generation of the label may be deferred. Das also teaches the delaying of label generation after the generation of the SKU number (the machine readable identifier). (Das: paragraphs [0056-57, 59, 64]) The motivation to combine Das persists.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Das further in view of Gullo.
As per claim 15, Christman in view of Das teaches all of the limitations of claim 14, as outlined above, but does not appear to explicitly teach:
receive, via the second communication device, a confirmation that the physical label has been created;
 Gullo, however, teaches that when a confirmation has been received from a device used to print out a label, an indication that the label has been generated may be stored in association with an identifier of the label. (Gullo: paragraphs [0037, 0063-65, 105]) Gullo teaches combining the above elements with the teachings of Christman in view of Das for the benefit of providing for improved item tracking of an item received by a service provider, such as, for example, a postal service provider. (Gullo: paragraph [0035]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gullo with the teachings of Christman in view of Das to achieve the aforementioned benefits.
 Christman in view of Das further in view of Gullo further teaches:
and store, in the data storage device, an indicator in association with the machine- readable identifier, wherein the indicator indicates that the physical label has been created.
 Gullo, however, teaches that when a confirmation has been received from a device used to print out a label, an indication that the label has been generated may be stored in association with an identifier of the label. (Gullo: paragraphs [0037, 0063-65, 105]) The motivation to combine Gullo persists.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Das further in view of Gullo II.
As per claim 16, Christman in view of Das teaches all of the limitations of claim 14, as outlined above, but does not appear to explicitly teach:
receive, from another communication device, the machine-readable identifier for the label;
 Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) Gullo II teaches combining the above elements with the teachings of Christman in view of Das and further in view of Gullo for the benefit of preventing a person from reusing, copying, or tampering with a label. (Gullo II: paragraph [0037]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gullo II with the teachings of Christman and Das to achieve the aforementioned benefits.
 Christman in view of Das further in view of Gullo II further teaches:
retrieve, from the data storage device, a disposition status for the item associated with the label based at least in part on the machine-readable identifier;
Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) The motivation to combine Gullo II persists.
determine that the disposition status corresponds to an unauthorized status indicating that the label is no longer authorized for inducting the item to the distribution network;
Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) The motivation to combine Gullo II persists.
and transmit a message to the another communication device indicating that the label is unauthorized.
Gullo II, however, teaches that when a service provider scans a package upon pickup (by another communication device) the system may receive the identifier, compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has already been used (an identification that the physical label has already been created). (Gullo II: paragraphs [0035-37], Fig. 8) The motivation to combine Gullo II persists.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Das further in view of Wesemann and further in view of Tamma.
As per claim 18, Christman in view of Das teaches all of the limitations of claim 14, as outlined above, but does not appear to explicitly teach:
wherein the physical label includes an identifier indicating that the physical label was generated by the distribution server based on a request from the label provider, and
 Wesemann, however, teaches that a shipping label may comprise a shipment intermediary identifier (an indication that the label was created using an intermediary) which indicates that the label was generated by a distribution server (the shipping intermediary system) in response to a request from a 
Christman in view of Das further in view of Wesemann does not appear to explicitly teach:
 wherein the distribution network includes a postage canceler, and
 Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) In teaching that an exception 917, 923 is avoided if the information is matched, Tamma teaches a postage canceler which is bypassed if the information gleaned from the label matches that stored. The motivation to combine Tamma persists. Tamma teaches combining the above elements with the teachings of Christman in view of Das further in view of Wesemann for the benefit of facilitating a package processing/tendering process that requires minimal time and effort by the shipper/customer, and allowing a customer to utilize the kiosk 10 to conveniently weigh, label, pay for, and ship a package. (Tamma: paragraph [0013, 28]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tamma with the teachings of Christman, Das, and Wesemann to achieve the aforementioned benefits.
Christman in view of Das further in view of Wesemann and further in view of Tamm further teaches:
route the item to bypass the postage canceler based at least in part on a disposition status for the item.
 Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) In teaching that an exception 917, 923 is avoided if the information is matched, Tamma teaches a postage canceler which is bypassed based on a disposition status of the item. The motivation to combine Tamma persists.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christman in view of Das further in view of Tamma and further in view of Gullo II.
As per claim 19, Christman in view of Das teaches all of the limitations of claim 14 as outlined above. With respect to the following limitation:
an induction receptacle for storing an item,
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Christman, however, does not appear to explicitly teach that the induction unit comprises a receptacle for storing with a locking means which is locked upon scanning of a package label and receipt of the package within the receptacle.
Tamma, however, teaches, a kiosk which may comprise a locker unit 14 with one or more locking mechanisms. (Tamma: paragraph [0029], Fig. 1) Tamma teaches combining the above elements with the teachings of Christman in view of Das for the benefit of facilitating a package processing/tendering process that requires minimal time and effort by the shipper/customer, and allowing a customer to utilize the kiosk 10 to conveniently weigh, label, pay for, and ship a package. (Tamma: paragraph [0013, 28]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of 
Christman in view of Das further in view of Tamma further teaches:
wherein the induction receptacle includes: a locking means for securing the induction receptacle;
Tamma, however, teaches, a kiosk which may comprise a locker unit 14 with one or more locking mechanisms. (Tamma: paragraph [0029]) The motivation to combine Tamma persist.
and a scanning device for detecting information from the physical label;
Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) See also Tamma, paragraph [0052] indicating that the kiosk may comprise a scanner.
and wherein the machine-readable instructions, when executed by the one or more processing devices, further cause the system to at least: receive, from the scanning device, scanned information from the physical label;
 Christman further teaches that the computing device 652 which scans the data objects may comprise a kiosk which scans labels. (Christman: paragraph [0028, 31, 79]) Das further teaches that after the label has been printed and applied, it may be scanned and the information retrieved from the label may be forwarded on to a central system. (Das: paragraph [0021, 59]) The motivation to combine Das persists.
Christman in view of Das further in view of Tamma does not appear to explicitly teach:
retrieve a disposition status for the item from the data storage device based at least in part on the scanned information, wherein the disposition status indicates whether the item has been inducted into the distribution network;
 Gullo II, however, teaches that when information is scanned from a label, the system may receive the information compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label 
Christman in view of Das further in view of Tamma and further in view of Gullo II further teaches:
determine that the item has not been inducted to the distribution network based at least in part on the disposition status;
Gullo II, however, teaches that when information is scanned from a label, the system may receive the information compare it to the information stored in a database indicating the label with which the identifier is associated, and may determine and send to the service provider an indication that the label has not yet been used. (Gullo II: paragraphs [0029, 35-37], Fig. 8) The motivation to combine Gullo II persists.
and transmit a message to the locking means, wherein the message causes the locking means to permit access to the induction receptacle.
 Tamma further teaches that the storage lockers may use the locks for allowing access to the lockers to customers dropping off packages and employees. (Tamma: paragraph [0029], Fig. 1)
As per claim 20, Christman in view of Das further in view of Tamma and further in view of Gullo II teaches all of the limitations of claim 19, as outlined above, and further teaches:
wherein the induction receptacle further includes measurement means configured to collect measurement information a physical characteristic of the item;
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement 
and wherein the information for creating the label includes a specified value for the physical characteristic;
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) The motivation to combine Tamma persists.
and wherein the machine-readable instructions, when executed by the one or more processing devices, further cause the system to at least: store, in the data storage device, the specified value in association with the machine-readable identifier;
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) The motivation to combine Tamma persists.
retrieve, from the data storage device, the specified value for the label based at least in part on the machine-readable identifier;
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) The motivation to combine Tamma persists.
and determine that the measurement information corresponds to the specified value for the physical characteristic, wherein the message is transmitted after determining that the measurement information corresponds to the specified value.
Tamma further teaches that a package may be placed within a compartment, the compartment may take measurements of the package, compare them with information scanned from the label, and the package may only be accepted into the delivery system if the information collected from the measurement means substantially matches that which is retrieved from the label. (Tamma: paragraph [0063, 66, 70], Fig. 9) The motivation to combine Tamma persists.
Allowable Subject Matter
Examiner’s Note: please see the claims objections above regarding dependence from a rejected claim. 
Regarding the novelty/non-obviousness of claims 4 and 17, the prior art does not appear to teach, in the context of the systems and methods recited, that a check is performed, based on location data received along with from a device scanning the machine readable identifier, and a check is performed as to whether the device which scanned the identifier is within a threshold distance of a sender location before allowing printing of the label. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pientka et. al. (U.S. PG Pub. No. 20180315015; hereinafter "Pientka")
Regarding claims 4 and 17, Pientka teaches that a delivery scan event may be received, wherein the scan information received in the scan event may comprise the location of the scanner, a determination may be made as to whether the location of the scanner is within a predetermined area of a location (in the delivery information), and, in response to determining that the scan occurred within the predetermined area, information required for printing a label may be transmitted. (Pientka: paragraphs [0203-215], Fig. 8) Pientka, however, appears to teach that the threshold distance is around the delivery location, rather than the sender’s address.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628